Citation Nr: 0516084	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to January 
1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(RO), which denied the veteran's application to reopen his 
claim for service connection for residuals of a head injury.  
In a February 2004 decision, the Board also found that the 
veteran submitted new and material evidence to reopen his 
claim for service connection for residuals of a head injury 
and remanded that claim for further development.  The 
requested development has been completed and the case was 
returned to the Board.

Pursuant to a request in a July 2002 substantive appeal (VA 
Form 9), the veteran elected a local hearing before a member 
of the Board.  In a statement from the veteran that was 
received in May 2005, he withdrew his request for a hearing.  
38 C.F.R. § 20.704 (2004).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for 
entitlement to service connection for residuals of a head 
injury has been obtained; the RO has notified the appellant 
of the evidence needed to substantiate this claim and 
obtained all relevant evidence designated by the appellant.

2.  The service medical records are negative for any findings 
attributable to a head injury; there is no competent medical 
evidence that provides a nexus between any residuals of a 
head injury and service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for claimed 
residuals of a head injury have not been met.  38 U.S.C.A.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The Board concludes that the discussions in the February 2004 
Board remand; the February 1967, April 2001 and May 2002 
rating decisions; the July 2002 Statement of the Case; the 
January 2005 Supplemental Statement of the Case and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
service connection, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to the veteran's claim.  Further, the December 
1993, December 1997, May 1998, February 2001, January 2002 
and March 2004, letters from the RO to the veteran informed 
him of the types of evidence that would substantiate his 
claim, that he could obtain and submit private evidence in 
support of his claim, and that he could have the RO obtain VA 
and private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran on March 2004, after the 
issuance of the May 2002 RO decision that is the subject of 
this appeal.  Nonetheless, the Board finds that prior to the 
May 2002 RO decision and subsequently, the veteran has been 
presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the letter of March 2004 from the RO provided 
to the appellant stated that the appellant was asked to 
inform the RO of any additional information that the veteran 
would want the RO to obtain.  Accordingly, the Board finds 
that the "fourth element," was met and the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim for service connection.  In 
the letters noted above, the RO asked the veteran to inform 
the RO about any additional information or evidence that he 
wanted the RO to obtain.  The RO's attempts by to obtain 
executed medical records release forms from the veteran, have 
been unsuccessful, as he never returned the forms to the RO.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 1993, December 1997, May 1998, February 2001, 
January 2002 and March 2004, correspondence and notified the 
veteran of the types of evidence required to substantiate his 
claim and that VA would obtain such records if their release 
were authorized.  The RO advised the veteran to identify any 
evidence not already of record, and to complete authorization 
forms (VA Forms 21-4142) as needed for the release of any 
such evidence pertaining to the issue currently on appeal and 
a medical history form.  The RO advised the veteran that it 
would obtain such records if their release were authorized. 

In doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA; the Board 
advised that it would obtain all evidence identified and/or 
authorized for release by the veteran.  38 C.F.R. § 5103(a) 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duty to notify has thus been satisfied, as the 
veteran has been provided with notice of what is required to 
substantiate his claim.

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002)); 
38 C.F.R. § 3.159(c)(4) (2004). 

In the absence of competent evidence of any abnormal findings 
indicative of or attributed to a head injury during service 
or for many years thereafter, and with no  competent evidence 
that suggests a nexus between the claimed disability at issue 
and any remote incident of service, the Board finds that a 
medical examination and/or opinion is not warranted.  Id.  
See also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
compare Duenas v. Principi, 18 Vet. App. 512 (2004). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

Background

The veteran contends that he suffers from residuals of a head 
injury sustained while on active duty.  He asserts that he 
was treated at Camp Lee, Virginia, in December 1946.  There 
is no allegation or indication in the record of a head injury 
sustained during combat.

The veteran's service medical records were negative for a 
head injury.  The report of his separation medical 
examination was negative for any findings related to a head 
injury or residuals of head trauma.  The veteran underwent a 
VA examination on November 1964 for an unrelated disability.  
The VA examination report was negative for complaints, 
symptoms, findings or diagnoses of a head injury or residuals 
of head trauma.

December 1966 VA hospital records showed that the veteran was 
admitted for an evaluation of his endocrine status.  He 
underwent a left frontal craniotomy with excision of a 
pituitary chromophobe adenoma in July 1966.  The veteran 
complained of headaches, vomiting, and loss of vision.  The 
post-service medical evidence showed that he incurred a head 
injury during a 1966 motor vehicle accident (MVA).  The 
veteran reported that three days earlier he had hit his head 
during an MVA and lost consciousness.  On physical 
examination, there was a post- craniotomy scar on the frontal 
area, which was a well-healed scar.  No other relevant 
deformities were noted.  Other post-service VA and private 
medical records showed treatment for a number of conditions 
other than residuals of a head injury. 

Two lay statements in support of the veteran's claim were 
received in October 2001.  A.E. stated that she knew the 
veteran when he left the Army and at that time he had had 
head trauma.  He would come to her house every day and they 
would wrap his head in cold towels.  In the second lay 
statement, M.R. stated that she had known the veteran all of 
her life.  He incurred head trauma while on active duty and 
she remembers that he then began to have a number of 
symptoms, including dizzy spells.  The symptoms, including 
dizziness, continued until he had surgery in 1966.  The 
veteran also submitted additional statements in support of 
his claim.  He stated that during service he was hit in the 
head by a riffle and had been treated as a result of the 
injury.  

An RO letter dated in March 2004 requested that the veteran 
execute medical records release forms to authorize VA to 
request evidence n the veteran's behalf.  The RO provided the 
veteran with the required forms.  The veteran never returned 
the executed forms. 

Law and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis

The veteran claims that during service he injured his head 
and that he received treatment for residuals of a head 
injury.  However, service medical records are negative for 
any findings attributable to a head injury, and post-remand 
attempts by the RO to obtain executed medical record release 
forms for other medical records have been unsuccessful.  

The veteran's separation medical examination was negative for 
any findings related to a head injury or residuals of head 
trauma.  Additionally, the November 1964 VA examination 
report is negative for complaints, symptoms, findings or 
diagnoses of a head injury or residuals of head trauma.  
There are no medical records in the years immediately 
following service that make reference to residuals of a head 
injury.  In fact, the post-service VA medical records are 
negative for any findings attributable to residuals of a head 
injury until approximately 19 years after discharge from 
service, and until just prior to the July 1966 left frontal 
craniotomy with excision of a pituitary chromophobe adenoma.  
VA post-service medical records also show a head injury as a 
result of a 1966 motor vehicle accident (MVA).  None of these 
records make reference to a service injury to the head or 
link the veteran's complaints and symptomatology to an 
incident in service.  Other post-service VA and private 
medical records showed treatment for a number of conditions 
other than residuals of a head injury.  There is no evidence 
in the medical records that would support a finding 
consistent with residuals of a head injury, other than the 
post-service 1966 MVA.
 
The lay statements provided by A.E. and M.R. corroborated the 
veteran's account that during the time he was in service and 
following his discharge from active duty, he had had in-
service head trauma and subsequent symptomatology.  However, 
there is no competent evidence of a diagnosis of residuals of 
a head injury.  While the Board is sympathetic to the 
veteran's beliefs that he currently suffers from residuals of 
a head injury that allegedly occurred in service, neither he 
or other lay persons, are competent to offer opinions on 
medical diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  The bare contentions of the 
veteran and other lay affiants in this regard are no more 
than unsupported conjecture, and have no probative value.

For the reasons stated above, the Board finds that service 
connection for residuals of a head injury, is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of a head injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


